Citation Nr: 1824571	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-23 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for chronic tinnitus. 


REPRESENTATION

Appellant represented by:	American Legion 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel


INTRODUCTION

The Veteran has a period of active duty service from September 1966 to September 1969.  He had service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2013 rating decision (RD) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In April 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records. 

This appeal has been advanced on the Boards' docket pursuant to 38 C.F.R. § 20.900(c) 2017.  38 U.S.C § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's tinnitus did not manifest in service, within the one year presumptive period or for many years thereafter, and is unrelated to any noise exposure during active duty service.  It has been attributed to hearing loss which was first demonstrated years after service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 5107, (2012); 38C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.§ 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).

A standard October 2013 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C. 
§ 5103(a) (2012); 38 C.F.R. § 3.159(c) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment and service personal records have been obtained and the Veteran has received treatment at VA health care facilities.  The Veteran directly submitted releases for VA to obtain any private treatment records.  The VA records have been obtained. 

The Veteran was afforded a VA medical examination connected with the claim most recently in December 2013, which includes an opinion as to the etiology of any current tinnitus and its relationship to his period of service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Recently, the United States Court of Appeals for Veterans Claims (CAVC) held that tinnitus is "chronic disease" under 38 C.F.R. § 3.309 (a) (2017) where there is evidence of acoustic trauma. Fountain v. McDonald, 27 Vet. App. 258 (2015).

Pursuant to 38 C.F.R. § 3.303(b) (2017), where a chronic disease such as tinnitus is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) (2017) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101 (3) (2012) or 38 C.F.R. § 3.309(a) (2017), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, a preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Legal Analysis

The Veteran's essential contention here is that he currently suffers from tinnitus related to his period of active duty service.  In an April 2017 hearing before the Board, the Veteran testified that his chronic tinnitus first began in January 1968 as a result of reoccurring acoustic trauma from exposure to long term artillery rounds during The TET Offensive.  

Review of the Veteran's Service Treatment Records (STRs ) reveal that he entered and exited the military with normal hearing based on his June 1966 entry examination and his discharge examination in September 1969.  The medical examination records reveal no complaints, diagnosis, or treatments of tinnitus by the Veteran to a medical examiner during the entirety of his military service, nor within one year of discharge.  Moreover, private and VA records on file prior to the current claim reveal no complaints of findings of tinnitus.  On one occasion he was seen for pain in the left ear, but essentially no pathology was found, and there was no complaint of hearing loss or tinnitus.

In a December 2013 VA examination, the Veteran reported that his tinnitus was due to acoustic trauma he experienced during The TET Offensive.  The Veteran asserts that he was exposed to acoustic trauma daily from artillery rounds and loud missile bombardments.  The examiner noted that although the Veteran has a prior diagnosis of hearing loss, the examiner opined that it is least likely as not (50 percent or greater) that his tinnitus is a symptom associated with his hearing loss.  However, the examiner also opined that it is less likely than not (less than 50 percent probability) that the Veteran's tinnitus was caused by or a result of his military exposure.  The examiner noted that the Veteran had normal hearing at separation and that tinnitus can represent the manifestation of damage to the organ of hearing.  The examiner also noted that there is a high correlation between hearing loss, tinnitus and noise exposure.  The examiner explained that the presence of an in-service significant threshold shift, hearing loss from the service, or audiometric configuration consistent with noise exposure is a strong indicator that any reported tinnitus was also from noise exposure.  The examiner noted that despite the history of military noise exposure, there is no evidence of acoustic trauma causing this veteran's tinnitus.  

Based on the above, the Board finds that a preponderance of the evidence is against the claim.  The VA examination opinion was provided by VA audiologist and is supported by a reasoned opinion that is consistent with the evidence of the record, the Board affords the opinion significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Since the examiner attributed tinnitus to hearing loss which he found to be unrelated to service, he addressed it implicitly.  While the Veteran has contended that he had tinnitus dating from service, this is not otherwise indicated by any available evidence on file.  Prior to the claim being filed there was no pertinent complaint or finding, the examiner did not find hearing loss related to service, and did find that the tinnitus is most likely related to the post-service onset of hearing loss.

Furthermore, the audiologist thoroughly reviewed the claims file prior to rendering an opinion and therefore considered all pertinent evidence to include the Veteran's contentions.  In this case, the examiner's conclusion was that the Veteran's tinnitus is unrelated to service because it is secondary to hearing loss which is unrelated to his service. 

To the extent that the Veteran had offered his lay opinion in October 2013 and January 2014 lay statements along with April 2017 testimony asserting that his tinnitus was a result of ear trauma suffered in-service during the TET Offensive the Board finds the medial opinions are more probative.  The examiner considered all the evidence of record, provided a thorough rationale for each conclusion, and added the weight of medical knowledge which adds to their probative value. 

In sum, the most probative evidence of record shows that tinnitus did not have its onset during service or for many years thereafter.  38 C.F.R. § 3.309 (a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (Fed Cir. 2006).  The Board also observes that there is no evidence to show that tinnitus existed or was "noted" in service. 

The Board recognizes that, "While a lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay evidence, the lack of such records, does not, in itself, render lay evidence not credible."  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 9 Fed. (Cir. 2006).  Thus, the provisions of 38 C.F.R. § 3.303 (b) (2017) pertaining to chronicity or continuity of symptomatology are not for application.

The Board concludes that there is no basis to grant service connection for tinnitus on a presumptive basis, as there is no evidence that tinnitus manifested to a compensable degree within one year of discharge from active duty.  38 U.S.C.
§§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

The only medical opinions of record are unfavorable to the Veteran's claims and provided thorough and persuasive rationales; the preponderance of the most probative evidence weighs against the claims.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for chronic tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


